


Exhibit 10.4.2

 

 


SUB-SUBLEASE AGREEMENT

 

 

FOLKSAMERICA REINSURANCE COMPANY,

 

 

As Sub-Sublandlord,

 

AND

 

 

ARCH INSURANCE COMPANY,

 

 


AS SUB-SUBTENANT

 

 


DATED AS OF THE 31ST DAY OF DECEMBER, 2002

 

--------------------------------------------------------------------------------


 


SUB-SUBLEASE AGREEMENT

 

THIS SUB-SUBLEASE AGREEMENT (hereinafter referred to as this “Sub-Sublease”) is
made as of the 31st day of December, 2002 by and between FOLKSAMERICA
REINSURANCE COMPANY, a New York corporation having an office at One Liberty
Plaza, New York, New York 10006 (hereinafter referred to as “Sub-Sublandlord”)
and ARCH INSURANCE COMPANY, a Missouri corporation having an office at One
Liberty Plaza, New York, New York 10006 (hereinafter referred to as
“Sub-Subtenant”).

 

WITNESSETH:

 

WHEREAS, pursuant to that certain lease dated as of December 1, 1988, as
supplemented and modified by that certain first supplemental agreement dated May
8, 1998 (sometimes hereinafter referred to as the “First Supplemental
Agreement”) (said lease, as so supplemented and modified, hereinafter referred
to as the “Prime Lease”), between WFP One Liberty Plaza Co. L.P. (formerly known
as Olympia & York OLP Company and hereinafter referred to as “Prime Landlord”),
as landlord, and Generali – U.S. Branch (successor-in-interest to Generali
Insurance Company of Trieste & Venice and hereinafter referred to as “Prime
Sublandlord”), as tenant, Prime Landlord leased to Prime Sublandlord the entire
(29th) twenty-ninth floor (hereinafter referred to as the “Premises”) in the
building located at One Liberty Plaza, New York, New York (hereinafter referred
to as the “Building”); and

 

WHEREAS, pursuant to that certain agreement of sublease dated as of December 15,
1999, between Prime Sublandlord, as sublandlord, and Sublandlord, as subtenant,
as consented to pursuant to that certain consent dated January 6, 2000 by and
between Prime

 

1

--------------------------------------------------------------------------------


 

Landlord, Prime Sublandlord and Sublandlord (said sublease, as so consented to,
hereinafter referred to as the “Prime Sublease”), Prime Sublandlord leased to
Sublandlord the Premises (hereinafter referred to as the “Original Sublet
Premises”) consisting of approximately 18,041 rentable square feet; and

 

WHEREAS, Sub-Sublandlord wishes to sublease to Sub-Subtenant, and Sub-Subtenant
wishes to sublet from Sub-Sublandlord, the Original Sublet Premises (hereinafter
referred to as the “Sub-Sublet Premises”), a diagram of which is set forth on
Exhibit A annexed hereto and which the parties hereto agree shall be deemed to
consist of the entire Original Sublet Premises.

 

NOW, THEREFORE, for and in consideration of the rental payments to be made
hereunder by Sub-Subtenant to Sub-Sublandlord and the mutual consideration
hereinafter set forth, Sub-Sublandlord and Sub-Subtenant hereby covenant and
agree as follows:

 

1.                                      Sub-Subleasing

 

A.                                    Sub-Sublandlord does hereby sublease to
Sub-Subtenant, and Sub-Subtenant does hereby hire and take from Sub-Sublandlord,
the Sub-Sublet Premises for the term and on the conditions hereinafter set
forth, and subject to all terms, covenants and provisions of the Prime Sublease
and the Prime Lease, except as otherwise herein provided.

 

B.                                    The term of this Sub-Sublease shall
commence upon (i) the signing of this Sub-Sublease by the parties and (ii)
delivery of fully executed Consents by the Prime Sublandlord and the Prime
Landlord to the Sub-Subtenant (the “Sub-Sublease Commencement Date”).  The
Consents will be delivered to the Sub-Subtenant via overnight mail no later than
two (2) business days after signing of the Sub-Sublease by the parties.  The
Sub-Subtenant acknowledges that the Sub-Sublandlord’s work as set forth in
Exhibit B has been fully satisfied.  The Sub-Sublease shall expire at midnight
on December 29, 2009, or such earlier date on which

 

2

--------------------------------------------------------------------------------


 

this Sub-Sublease may expire or be cancelled or terminated pursuant to its terms
or as provided by law (hereinafter referred to as the “Sub-Sublease Expiration
Date”).  When the Sub-Sublease Commencement Date has occurred and been
established, Sub-Sublandlord and Sub-Subtenant shall, within thirty (30) days of
a request by Sub-Sublandlord or Sub-Subtenant, execute an agreement confirming
such date as the Sub-Sublease Commencement Date.  Any failure of the parties to
execute such agreement shall not affect the validity of the Sub-Sublease
Commencement Date, the Sub-Sublease Expiration Date or this Sublease.

 

2.                                      Rent

 

A.                                    Sub-Subtenant covenants and agrees to pay
to Sub-Sublandlord rent (herein referred to as the “Fixed Rent”) for the
Sub-Sublet Premises as follows:  $414,943.00 per annum, payable in equal monthly
installments of $34,578.58 for the period (hereinafter referred to as the “Rent
Period”) commencing seven (7) months after the Sub-Sublease Commencement Date
(hereinafter referred to as the “Sub-Sublease Rent Commencement Date”) and
ending on December 29, 2009.  Monthly installments of Fixed Rent shall be
payable in advance on the first day of each calendar month.

 

B.                                    Fixed Rent and all other amounts payable
by Sub-Subtenant to Sub-Sublandlord under the provisions of this Sub-Sublease
(herein referred to as the “Additional Rent”) shall be paid promptly when due,
without notice or demand therefore except as expressly provided in this
Sub-Sublease, and without deduction, abatement, counterclaim or setoff of any
amount or for any reason whatsoever.  Fixed Rent and Additional Rent shall be
paid to Sub-Sublandlord in lawful money of the United States at the address of
Sub-Sublandlord set forth in Article 17 of this Sub-Sublease or to such other
person and/or at such other address as Sub-Sublandlord may from time to time
designate by notice to Sub-Subtenant as provided for herein.

 

3

--------------------------------------------------------------------------------


 

Any Fixed Rent or Additional Rent payable for less than a full month shall be
pro-rated.  No payment by Sub-Subtenant or receipt by Sub-Sublandlord of any
lesser amount than the amount stipulated to be paid hereunder shall be deemed
other than on account of the earliest stipulated Fixed Rent or Additional Rent;
nor shall any endorsement or statement on any check or letter be deemed an
accord and satisfaction, and Sub-Sublandlord may accept any check or payment
without prejudice to Sub-Sublandlord’s right to recover the balance due or to
pursue any other remedy available to Sub-Sublandlord.  Any provision in the
Prime Sublease or the Prime Lease referring to rent, increases in rent or
additional rent incorporated herein by reference shall be deemed to refer to the
Fixed Rent and Additional Rent due under this Sub-Sublease.

 

C.                                    Within thirty (30) days of receipt of an
invoice therefor from Sub-Sublandlord, Sub-Subtenant shall pay any payment on
account of Additional Rent, including without limitation payment on account of
Tax Payments (as defined in Section 3.02 (a) of the Prime Lease) and payments on
account of Operating Payments (as defined in Section 3.03(a) of the Prime
Lease).  The amounts to be paid by Sub-Subtenant shall be calculated in
accordance with Article 3 of the Prime Lease, except that (i) the term “Base
Operating Year” as set forth in Section 3.01(a) of the Prime Lease (as modified
by Paragraph 5(b) of the First Supplemental Agreement with respect to the
Premises and Paragraph 4(a) of the Prime Sublease with respect to the Original
Sublet Premises) shall mean the calendar year commencing on January 1, 2003 and
ending on December 31, 2003; (ii) the term “Base Tax Amount” as set forth in
Section 3.01(c) of the Prime Lease (as modified by Paragraph 5(b) of the First
Supplemental Agreement with respect to the Premises and Paragraph 4(a) of the
Prime Sublease with respect to the Original Sublet Premises) shall mean one-half
of the sum of (x) the Taxes for the Tax Year commencing July 1, 2002 and (y) the
Taxes for the Tax Year commencing July 1, 2003, both as finally

 

4

--------------------------------------------------------------------------------


 

determined.  Sub-Subtenant’s obligations under this Article 2 shall be
apportioned for any period at the beginning or end of the term of this
Sub-Sublease that is less than a full calendar year or fiscal year.

 

D.                                    If the sum of any installment or estimated
payments made by Sub-Subtenant on account of any or all of the items set forth
in subparagraph C of this Article 2 exceed Sub-Sublandlord’s share of such
item(s) with respect to the Sub-Sublet Premises under the Prime Sublease for any
year, Sub-Sublandlord shall refund the excess to Sub-Subtenant within ten (10)
days after demand.  If the sum of any installment or estimated payments made by
Sub-Subtenant on account of any or all of the items set forth in subparagraph C
of this Article 2 are less than Sub-Sublandlord’s share of such item(s) with
respect to the Sub-Sublet Premises under the Prime Sublease for any year,
Sub-Subtenant shall pay the amount of such deficiency to Sub-Sublandlord within
ten (10) days after demand.

 

E.                                      All costs, expenses and fees other than
Fixed Rent which Sub-Subtenant assumes or agrees to pay pursuant to this
Sub-Sublease shall be deemed Additional Rent and, in the event of non-payment,
Sub-Sublandlord shall have all the rights and remedies provided for in the case
of non-payment of Fixed Rent.

 

3.                                      Subordination to Prime Sublease and
Prime Lease

 

This Sub-Sublease is and shall be expressly subject and subordinate to all of
the terms, provisions, covenants, agreements and conditions of the Prime
Sublease and the Prime Lease.  This Sub-Sublease is also subject and subordinate
to all instruments, agreements and other matters to which the Prime Sublease and
the Prime Lease is or shall be subject or subordinate.  Sub-Sublandlord agrees,
promptly after the execution of this Sub-Sublease by both parties, to make a
single written request to the Prime Sublandlord (the “Non-Disturbance

 

5

--------------------------------------------------------------------------------


 

Request”) to issue its standard form of non-disturbance agreement in favor of
Sub-Subtenant with respect to this Sub-Sublease.  Sub-Sublandlord shall send a
copy of the Non-Disturbance Request to Sub-Subtenant.  Sub-Subtenant expressly
understands and agrees that (a) Prime Sub-Landlord is under no obligation to
issue a non-disturbance agreement in favor of Sub-Subtenant,  (b)
Sub-Sublandlord’s sole obligation under this Paragraph is to send the
Non-Disturbance Request to Prime Sublandlord (it being understood that
Sub-Sublandlord shall have no obligation to follow up with Prime-Sublandlord in
any manner whatsoever with respect to the issuance of a non-disturbance
agreement in favor of Sub-Subtenant), (c) Sub-Sublandlord shall have no
responsibility or liability of any kind to Sub-Subtenant if Prime Sublandlord
shall fail to issue a non-disturbance agreement in favor of Sub-Subtenant, and
(d) the failure of Prime Sub-landlord to issue a non-disturbance agreement in
favor of Sub-Subtenant shall have no effect on the validity or effectiveness of
this Sub-Sublease or the terms of this Sub-Sublease or the obligations of
Sub-Subtenant under this Sub-Sublease.

 

4.                                      Rights and Obligations; Exceptions

 

A.                                    Sub-Sublandlord represents that a true and
complete copy of the Prime Lease and the Prime Sublease have been delivered to
Sub-Subtenant.  Sub-Subtenant confirms that Sub-Subtenant has read the Prime
Lease and the Prime Sublease and is familiar with the terms and provisions
thereof.  Except as otherwise expressly provided herein, all of the terms,
provisions, covenants, agreements and conditions of the Prime Sublease (and, to
the extent incorporated therein, the Prime Lease) are incorporated herein by
reference and made a part of this Sub-Sublease with the same force and effect as
though set forth in full herein.  Sub-Subtenant shall conform to, and use the
Sub-Sublet Premises in accordance with, all the terms, provisions, covenants,
agreements and conditions of the Prime Sublease (and, to the extent

 

6

--------------------------------------------------------------------------------


 

incorporated therein, the Prime Lease) as same apply to the Sub-Sublet Premises,
and will do no act which will result in a violation of said terms, provisions,
covenants, agreements and conditions.  Sub-Subtenant shall perform the terms,
provisions, covenants, agreements and conditions of the Prime Sublease (and, to
the extent incorporated therein, the Prime Lease) on the part of the tenant
therein named to be performed with respect to the Sub-Sublet Premises (except as
otherwise may be expressly provided herein).  To the extent there are
inconsistencies between any provision of the Prime Sublease (and, to the extent
incorporated therein, the Prime Lease) and any provision of this Sub-Sublease,
this Sub-Sublease shall control.

 

Sub-Subtenant shall be entitled to the rights of Sub-Sublandlord, as tenant
under the Prime Sublease insofar as the same relate to the Sublet Premises. 
Sub-Sublandlord shall have no liability by reason of any default of Prime
Sublandlord under the Prime Sublease or Prime Landlord under the Prime Lease, it
being understood that if Sub-Sublandlord shall fail to fulfill any obligation of
Sub-Sublandlord hereunder and if such failure is caused by the failure of Prime
Landlord to comply with its obligations under the Prime Lease, then
Sub-Sublandlord shall have no obligation or liability by reason of such
failure.  Without limiting the generality of the foregoing, Sub-Subtenant
understands that the supplying of services including, without limitation, heat,
light, water, air conditioning and other utilities, janitorial cleaning, window
washing and elevator services, and building maintenance and repair are the
obligations of Prime Landlord, and that Sub-Sublandlord has no control thereof,
and assumes no responsibility in connection therewith; and no failure to
furnish, or interruption of, any such services or facilities shall give rise to
any (a) abatement, diminution or reduction of Sub-Subtenant’s obligations under
this Sub-Sublease, (b) constructive eviction, in whole or in part, or (c)
liability on the part of Sub-Sublandlord.

 

7

--------------------------------------------------------------------------------


 

If Prime Sublandlord shall default in any of its obligations to Sub-Sublandlord
with respect to the Sub-Sublet Premises, Sub-Subtenant, at Sub-Subtenant’s sole
cost and expense, shall have the right in its own name, and if required that of
Sub-Sublandlord, or, if required, both, to bring an action or proceeding with
respect to such default.  Sub-Sublandlord agrees to take such steps as
Sub-Subtenant may reasonably request to cooperate with Sub-Subtenant in any such
legal proceeding or take any other action to enforce the obligation of Prime
Sublandlord insofar as such obligations relate to the Sub-Sublet Premises,
Sub-Subtenant agrees to indemnify and hold Sub-Sublandlord harmless from and
against any costs, liabilities, damages or expenses (including reasonable
attorneys’ fees) which Sub-Sublandlord may incur in connection therewith or by
reason thereof.

 

Notwithstanding anything to the contrary in the forgoing, Sub-Sublandlord shall
promptly forward to Prime Sublandlord any requests or other communications made
by Sub-Subtenant related to the performance by Prime Sublandlord of its
obligations under the Prime Sublease, as they pertain to the Sub-Sublet
Premises, and shall promptly forward to Sub-Subtenant any communication received
from Prime Sublandlord related to the Sub-Sublet Premises.

 

B.                                    Notwithstanding anything to the contrary
contained in this Sub-Sublease, the Prime Sublease or the Prime Lease:

 

(i)                                     for the purposes of incorporation of the
Prime Sublease (and, to the extent incorporated therein, the Prime Lease) by
reference in this Sub-Sublease, except as otherwise expressly provided herein,
and except to the extent that they are inapplicable or modified by the terms and
provisions of this Sub-Sublease (a) references in the Prime Sublease to the
“Subleased Premises” and references in the Prime Lease to the “premises” or the
“demised

 

8

--------------------------------------------------------------------------------


 

premises” shall be deemed to refer to the Sub-Sublet Premises, (b) references in
the Prime Sublease to “Sublandlord” and references in the Prime Lease to
“Landlord” shall be deemed to refer to Sub-Sublandlord under this Sub-Sublease,
(c) references in the Prime Sublease to “Subtenant” and references in the Prime
Lease to “Tenant” shall be deemed to refer to Sub-Subtenant under this
Sub-Sublease, (d) references in the Prime Sublease to “this Sublease” and
references in the Prime Lease to “this lease” shall be deemed to refer to this
Sub-Sublease, (e) references in the Prime Sublease to the “term” of the Prime
Sublease and references in the Prime Lease to the “term” of the Prime Lease
shall be deemed to refer to the term of this Sub-Sublease, (f) references in the
Prime Sublease to the “Expiration Date” and references in the Prime Lease to the
“expiration date” or the “termination date” shall be deemed to refer to the
Sub-Sublease Expiration Date, (g) references in the Prime Sublease to the
“Commencement Date” and references in the Prime Lease to the “Commencement Date”
shall be deemed to refer to the Sub-Sublease Commencement Date and (h) where
Prime Sublandlord’s or Prime Landlord’s consent is required pursuant to the
Prime Sublease or the Prime Lease, as the case may be, Prime Sublandlord’s,
Prime Landlord’s and Sub-Sublandlord’s consent shall be required and
Sub-Sublandlord shall not be deemed to have unreasonably withheld its consent if
Prime Sublandlord and/or Prime Landlord, as the case may be, shall fail or
refuse to give its consent and Sub-Sublandlord agrees that it shall not
unreasonably withhold or delay its consent where Prime Sublandlord and Prime
Landlord have granted their consent;

 

(ii)                                  the Fixed Rent and Additional Rent to be
paid by Sub-Subtenant hereunder shall be governed by the terms and provisions of
Article 2 of this Sub-Sublease;

 

(iii)                               the time limits contained in the Prime
Sublease for the giving of notices, making of demands or performing of any act,
condition or covenant on the part of the

 

9

--------------------------------------------------------------------------------


 

tenant thereunder, or for the exercise by the tenant thereunder of any right,
remedy or option, are for the purposes of incorporation herein by reference the
same, so that in each instance Sub-Subtenant shall have the same time to observe
or perform hereunder as Sub-Sublandlord has as the tenant under the Prime
Sublease;

 

(iv)                              the following parts, provisions and exhibits
of the Prime Sublease are not applicable to this Sub-Sublease, and are not
incorporated herein by reference:

 

(a)                                  Paragraphs 3, 19 and 20; and

 

(b)                                 The third sentence of Paragraph 13(b)

 

5.                                      Use

 

Sub-Subtenant shall use the Sub-Sublet Premises for executive, administrative
and general offices and for no other purposes.

 

6.                                      Electricity

 

Sub-Sublandlord represents to Sub-Subtenant that there is an existing submeter
which is exclusively for the Sub-Sublet Premises and located therein. 
Sub-Subtenant shall pay Sub-Sublandlord for electricity supplied to the
Sub-Sublet Premises as measured by the aforesaid submeter.  Sub-Subtenant shall
provide Sub-Sublandlord with reasonable access to the aforesaid submeter in
order to determine Sub-Subtenant’s electric consumption in the Sub-Sublet
Premises and for all other reasonable purposes.  The provisions of Article 14 of
the Prime Lease, including without limitation, the provisions relating to the
payment by Sub-Subtenant to Sub-Sublandlord for electricity at “Landlord’s Rate”
(set forth in Section 14.01(b) of the Prime Lease as 105% of the amount at which
Prime Landlord from time to time purchases each KW and KWHR of electricity from
the utility company providing same for the period in question), shall be

 

10

--------------------------------------------------------------------------------


 

applicable to this Sub-Sublease.  The payments for electricity shall be in
addition to the Fixed Rent and other Additional Rent payable under this
Sub-Sublease.

 

7.                                      Default

 

Sub-Subtenant covenants and agrees that in the event that it shall default in
the performance of any of the terms, covenants and conditions of this
Sub-Sublease (including those portions of the Prime Sublease and, to the extent
incorporated therein, the Prime Lease, incorporated herein by reference) beyond
any applicable notice and grace period provided for in the Prime Sublease and
incorporated herein by reference Sub-Sublandlord shall be entitled to exercise
any and all of the rights and remedies to which it is entitled by law or in
equity, including, without limitation, the remedy of summary proceeding, and
also any and all of the rights and remedies specifically provided for in the
Prime Sublease (and, to the extent incorporated therein, the Prime Lease ) and
incorporated herein by reference.  Notwithstanding anything to the contrary in
this Sub-Sublease, the Prime Sublease or the Prime Lease, Sub-Subtenant shall
not be deemed in default for non-payment of Fixed Rent or Additional Rent or any
other sums due hereunder unless Sub-Subtenant shall fail to pay any such sums on
the due date thereof and such default shall continue for a period of ten (10)
days after written notice by Sub-Sublandlord to Sub-Subtenant of such default.

 

8.                                      Condition of Sub-Sublet Premises

 

The Sub-Sublet Premises are demised to Sub-Subtenant in the “as is” condition
which exists on the date hereof and shall include all of the existing furniture
now located within the Sub-Sublet Premises and set forth on Exhibit C annexed
hereto (hereinafter referred to as the “Included Furniture”).  Sub-Sublandlord
represents to Sub-Subtenant that upon the expiration

 

11

--------------------------------------------------------------------------------


 

of Sub-Sublandlord’s current furniture lease between General Electric Capital
Corporation (“General Electric”) and Folksamerica Reinsurance Company dated
August 23, 2000 (the “Furniture Lease”) which includes part of the Included
Furniture, Sub-Sublandlord shall automatically acquire free and clear title
thereto and promptly transfer ownership of the portion of the Included Furniture
that is subject to the Furniture Lease (as set forth on Exhibit C-1) to
Sub-Subtenant by bill of sale in form and substance satisfactory to
Sub-Subtenant for consideration in the amount of $1.00, provided however, that
Sub-Subtenant is not in default in whole or in part of the Sub-Sublease
(provided, however, Sub-Subtenant shall have the opportunity to cure any default
under this Sub-Sublease within a reasonable time after notice of such default
has been provided by Sub-Sublandlord to Sub-Subtenant of the details of such
default).  Sub-Sublandlord represents that a copy of the Furniture Lease is
attached hereto as Exhibit D.  Sub-Sublandlord agrees to comply with any and all
of its financial obligations under the Furniture Lease on a timely basis. 
Sub-Sublandlord shall indemnify Sub-Subtenant for any default occurring in
connection with the Furniture Lease (including reasonable attorney’s fees) if
and when General Electric notifies Sub-Sublandlord of any default under the
Furniture Lease which default is not cured by Sub-Sublandlord within a
reasonable period of time and Sub-Sublandlord shall promptly pay Sub-Subtenant
for any actual damages incurred by Sub-Subtenant as a result of a
Sub-Sublandlord’s default on the Furniture Lease which is not cured as provided
for herein.  Provided further, Sub-Sublandlord shall notify Sub-Subtenant of any
alleged default under the Furniture Lease and provide reasonable assurances
concerning Sub-Sublandlord’s cure of such default and absent such assurances,
Sub-Subtenant shall have the right to cure the default under the Furniture Lease
and Sub-Sublandlord shall indemnify Sub-Subtenant as provided herein including
the payment of reasonable attorney’s fees.  That portion

 

12

--------------------------------------------------------------------------------


 

of the Included Furniture not covered by the Furniture Lease is set forth on
Exhibit C-2 and is represented by Sub-Sublandlord to be without encumbrances,
liens or amounts owing on such furniture and is transferred to Sub-Subtenant
upon the execution of this Sub-Sublease.

 

9.                                      Improvements

 

A.                                    Sub-Subtenant may make changes,
alterations, additions or improvements to the Sub-Sublet Premises, subject,
however, to the consent of Sub-Sublandlord, Prime Sublandlord (to the extent
required under the Prime Sublease) and Prime Landlord (to the extent required
under the Prime Lease).  Sub-Sublandlord agrees that it shall not unreasonably
withhold or delay its consent to any changes, alterations, additions or
improvements to the Sub-Sublet Premises consented to by Prime Sublandlord and
Prime Landlord and, if not previously given, Sub-Sublandlord’s consent shall be
deemed to have been given within ten (10) business days of Prime Sublandlord’s
and Prime Landlord’s consents.  Any changes, alterations, additions or
improvements by or on behalf of Sub-Subtenant shall be made subject to and in
accordance with the provisions of the Prime Sublease and the Prime Lease. 
Sub-Subtenant shall in no event have any restoration obligation with respect to
any part of the installation which currently exists in the Sub-Sublet Premises,
Sub-Sublandlord hereby agreeing that with respect to such installation and
conditions which existed prior to the Sub-Sublease Commencement Date,
Sub-Sublandlord shall be solely responsible for all costs which may be imposed
on Sub-Sublandlord under the Prime Sublease (and, to the extent incorporated
therein, the Prime Lease) in connection with the condition of the Sub-Sublet
Premises.

 

B.                                    Sub-Subtenant shall pay any and all actual
out-of-pocket fees or charges Sub-Sublandlord may incur and any and all fees or
charges Prime Sublandlord or Prime

 

13

--------------------------------------------------------------------------------


 

Landlord may incur in connection with Sub-Subtenant’s making changes,
alterations, additions or improvements to the Sub-Sublet Premises.

 

10.                               Additional Services Required by Sub-Subtenant

 

Sub-Subtenant shall attempt to make its own arrangements with Prime Landlord for
the furnishing of additional services to the Sub-Sublet Premises other than
those which are required to be furnished by Prime Landlord under the terms of
the Prime Lease and any such additional services shall be paid for by
Sub-Subtenant.  For the purposes of this Article 10, the term “additional
services” shall include, but not be limited to, overtime HVAC service, overtime
freight elevator service and increased capacity of electric energy.

 

11.                               Assignment and Subletting

 

A.                                    Sub-Subtenant for itself, its successors
and assigns, expressly covenants that it shall not assign, mortgage or encumber
this Sub-Sublease, nor further sublet, or suffer or permit the Sub-Sublet
Premises or any part thereof to be used by others without the consent of
Sub-Sublandlord and Prime Sublandlord (to the extent required under the Prime
Sublease) and Prime Landlord (to the extent required under the Prime Lease).

 

B.                                    Sub-Sublandlord agrees that its consent to
any proposed assignment or subletting by Sub-Subtenant shall not be unreasonably
withheld or delayed so long as Sub-Subtenant and the proposed subtenant or
assignee shall (i) deliver to Sub-Sublandlord (a) in the case of a proposed
assignment, an instrument of assignment complying with the terms of the Prime
Sublease and the Prime Lease, in form and substance reasonably satisfactory to
Sub-Sublandlord, duly executed by Sub-Subtenant and such assignee, in which such
assignee shall assume observance and performance of, and agree to be bound by,
all of the terms, covenants

 

14

--------------------------------------------------------------------------------


 

and conditions of this Sub-Sublease on Sub-Subtenant’s part to be performed, or
(b) in the case of a proposed subletting, a sublease agreement on terms and
conditions complying with the terms of the Prime Sublease and the Prime Lease,
in form and substance reasonably satisfactory to Sub-Sublandlord, duly executed
by Sub-Subtenant and the proposed subtenant and (ii) obtain the consent of Prime
Sublandlord (if required under the Prime Sublease) and of Prime Landlord (if
required under the Prime Lease) and deliver to Sub-Sublandlord a fully executed
counterpart of any instrument required by Prime Sublandlord or Prime Landlord in
connection with their respective consents to such transaction, and (iii) pay or
cause to be paid to Sub-Sublandlord, Prime Sublandlord and Prime Landlord any
reasonable costs that may be incurred by Sub-Sublandlord, Prime Sublandlord or
Prime Landlord in connection with said assignment or sublease, including,
without limitation, the costs of making investigations as to the acceptability
of the proposed assignee or subtenant and reasonable legal costs incurred in
connection with the review of any term sheet, proposed assignment or sublease or
any documentation in connection therewith and in the preparation of any
documentation in connection with any request for consent, whether or not
granted.  Each such assignment instrument or sublease shall contain a provision
to the effect that such instrument or sublease shall not be effective unless and
until Sub-Sublandlord, Prime Sublandlord (if required under the Prime Sublease)
and Prime Landlord (if required under the Prime Lease) shall have consented
thereto.

 

12.                               Attornment

 

In the event of termination, re-entry or dispossession of Sub-Sublandlord by
Prime Sublandlord under the Prime Sublease, Prime Sublandlord may, at its
option, take over all of the right, title and interest of Sub-Sublandlord under
this Sub-Sublease, and Sub-Subtenant shall, at Prime Sublandlord’s option,
attorn to Prime Sublandlord pursuant to the then executory

 

15

--------------------------------------------------------------------------------


 

provisions of this Sub-Sublease, except that Prime Sublandlord shall not (i) be
liable for any previous act, omission or negligence of Sub-Sublandlord under
this Sub-Sublease, which heretofore has accrued to Sub-Subtenant against
Sub-Sublandlord, (ii) be subject to any counterclaim, defense or offset not
expressly provided for in this Sub-Sublease which theretofore accrued to
Sub-Subtenant against Sub-Sublandlord, (iii) be bound by any previous
modification of this Sub-Sublease not consented to by Prime Sublandlord or by
any previous prepayment of more than one month’s Fixed Rent and Additional Rent,
or (iv) be bound to perform any work which Sub-Sublandlord is obligated to
perform hereunder, or to pay Sub-Subtenant or any other person or entity for the
same.  Sub-Subtenant hereby waives all rights under any present or future laws
or otherwise to elect, by reason of the termination of the Prime Sublease, to
terminate this Sub-Sublease or surrender possession of the Sub-Sublet Premises
demised hereby.  Nothing in this Article 12 shall be deemed to affect any
liability that Sub-Sublandlord may have to Sub-Subtenant pursuant to this
Sub-Sublease.

 

13.                               Sub-Subtenant’s Representation and Warranties

 

Sub-Subtenant covenants, warrants and represents:

 

(a)                                  that Sub-Subtenant shall perform all of its
obligations under this Sub-Sublease (including, without limitation, all of the
obligations relating to the Sub-Sublet Premises arising under the Prime Sublease
and, to the extent incorporated therein, the Prime Lease, which are incorporated
herein by reference);

 

(b)                                 that Sub-Subtenant will not do or omit to do
anything which would constitute a default under the provisions of the Prime
Sublease or, to the extent incorporated therein, the Prime Lease, incorporated
herein by reference; and

 

16

--------------------------------------------------------------------------------


 

(c)                                  that Sub-Subtenant shall indemnify, defend
and hold harmless Sub-Sublandlord, Prime Sublandlord and Prime Landlord and
their respective agents and employees from and against any and all claims,
liabilities, damages, losses or expenses (including, without limitation,
reasonable attorneys fees) which may be imposed upon or incurred by or asserted
against Sub-Sublandlord and/or Prime Sublandlord and/or Prime Landlord and/or
their respective agents or employees by reason of (i) Sub-Subtenant’s failure to
comply with the provisions of this Sub-Sublease, (ii) the negligent or improper
use or occupancy of the Sub-Sublet Premises by Sub-Subtenant or its successors
or assigns, (iii) any work or thing done whatsoever by or at the instance of
Sub-Subtenant, its agents, contractors, subcontractors, employees, licensees,
successors or assigns, or any condition created by Sub-Subtenant, its agents,
contractors, subcontractors, employees, licensees, successors or assigns in, on
or about the Sub-Sublet Premises, (iv) any negligence or other wrongful act or
omission on the part of Sub-Subtenant or any of its agents, contractors,
subcontractors, employees, licensees, successors or assigns, or (v) any
accident, injury or damage to any person or property occurring in, on or about
the Sub-Sublet Premises or any part thereof during the term of this
Sub-Sublease, except to the extent caused by the negligence or willful
misconduct of Sub-Sublandlord (with respect to a claim against Sub-Sublandlord),
Prime Sublandlord (with respect to a claim against Prime Sublandlord) or Prime
Landlord (with respect to a claim against Prime Landlord).  In case any action
or proceeding is brought against Sub-Sublandlord, Prime Sublandlord and/or Prime
Landlord and/or their respective agents and employees by reason of any such
claim, Sub-Sublandlord shall not settle the same without Sub-Subtenant’s written
consent and Sub-Subtenant, upon written notice from Sub-Sublandlord, Prime
Sublandlord and/or Prime

 

17

--------------------------------------------------------------------------------


 

Landlord, shall at Sub-Subtenant’s expense resist and defend such action or
proceeding by counsel approved by Sub-Sublandlord, Prime Sublandlord and/or
Prime Landlord in writing.

 

14.                               Estoppel

 

Sub-Sublandlord represents that (i) it has paid all rent and additional rent
presently payable and billed to Sub-Sublandlord pursuant to the Prime Sublease
as of the date of this Sub-Sublease, (ii) to its best knowledge, no event has
occurred which is, or with the giving of notice or passage of time or both will
become, a condition of limitation under the Prime Sublease, on the part of
either Sub-Sublandlord or Prime Sublandlord, (iii) it is currently the tenant
under the Prime Sublease and the Prime Sublease is presently in full force and
effect, (iv) it has not received any notices of default citing any defaults
under the Prime Sublease which remain uncured, and (v) the Prime Sublease, a
copy of which has been examined by Sub-Subtenant, represent the entire agreement
with respect to the Sub-Sublet Premises between Prime Sublandlord and
Sub-Sublandlord.

 

15.                               Brokers

 

Insignia/ESG is the broker involved in connection with this Sub-Sublease. 
Sub-Sublandlord and Sub-Subtenant each agree to indemnify and hold harmless the
other against and from any and all claims for any brokerage commissions and all
costs, expenses and liabilities in connection therewith including, without
limitation, attorney’s fees and expenses, made by any broker or agent arising
from any breach by either Sub-Sublandlord or Sub-Subtenant of the foregoing
representation and warranty made by it.  Any commission due to the
above-identified broker shall be paid by Sub-Sublandlord pursuant to separate
agreement and Sub-Sublandlord shall hold harmless and indemnify Sub-Subtenant
from and against any claim made against Sub-

 

18

--------------------------------------------------------------------------------


 

Subtenant by the above-identified broker for any commission owing as a result of
this Sub-Sublease.

 

16.                               Sub-Sublandlord’s Performance Under Prime
Sublease

 

A.                                    Sub-Sublandlord will duly observe and
perform every term and condition of the Prime Sublease to the extent that such
term and condition is not provided in this Sub-Sublease to be observed or
performed by Sub-Subtenant (and except to the extent that any failure so to pay
or any failure in such observance or performance shall have resulted, directly
or indirectly, from any default by Sub-Subtenant in its obligations to pay any
amount of the Fixed Rent or Additional Rent hereunder or to observe or perform
any of the terms, covenants or conditions in this Sub-Sublease or in the Prime
Sublease on Sub-Subtenant’s part to observe or perform with respect to the
Sub-Sublet Premises).

 

B.                                    Sub-Sublandlord shall not enter into any
modification or amendment to or of the Prime Sublease, or any other agreement,
or take any other action which results in the modification, surrender or
cancellation of the Prime Sublease, if such modification, surrender or
cancellation decreases any of Sub-Subtenant’s rights under this Sub-Sublease, or
increases any of Sub-Subtenant’s obligations under this Sub-Sublease, without
the prior written consent of Sub-Subtenant.  Any such modification, amendment,
agreement, surrender or cancellation made without such consent shall have no
effect on the rights or obligations of Sub-Subtenant under this Sub-Sublease.

 

17.                               Notices

 

All notices, requests, demands, and other communications hereunder shall be in
writing, shall be sent by registered or certified mail, return receipt
requested, or by nationally recognized overnight carrier providing for receipted
delivery or by hand delivery and shall be

 

19

--------------------------------------------------------------------------------


 

deemed have been given or made when received (or rejected) at the address as
first set forth above.  Any of the said addresses may be changed on ten (10)
days written notice, given as above provided.

 

18.                               Insurance

 

Sub-Subtenant shall maintain, with respect to the Sub-Sublet Premises, all
insurance required of Sub-Sublandlord as tenant in accordance with and pursuant
to the Prime Sublease, which insurance shall name, as additional insureds, Prime
Landlord, Prime Sublandlord and Sub-Sublandlord and any other persons or
entities required to be so named pursuant to the provisions of the Prime
Sublease as additional insureds.  A certificate evidencing such insurance
coverage shall be delivered to Sub-Sublandlord upon the execution and delivery
hereof by Sub-Subtenant.

 

19.                               Entire Agreement

 

This Sub-Sublease contains the entire agreement between Sub-Sublandlord and
Sub-Subtenant with respect to the subject matter hereof.  This Sub-Sublease
cannot be changed in any manner except by a written agreement signed by
Sub-Sublandlord and Sub-Subtenant, and, if required, consented to by Prime
Sublandlord and Prime Landlord.

 

20.                               New York Law

 

This Sub-Sublease shall be governed in all respects by the laws of the State of
New York.

 

21.                               Successors and Assigns

 

The provisions of this Sub-Sublease, except as herein otherwise specifically
provided, shall extend to, bind and inure to the benefit of the parties hereto
and their respective successors and, in the case of Sub-Sublandlord, assigns. 
In the event of any assignment or

 

20

--------------------------------------------------------------------------------


 

transfer of the leasehold estate under the Prime Sublease the transferor or
assignor, as the case may be, shall be and hereby is entirely relieved and freed
of all obligations under this Sub-Sublease upon the assumption by the transferee
or assignee of Sub-Sublandlord’s obligations hereunder.

 

22.                               Directory and Signage

 

A.                                    Sub-Sublandlord agrees to permit
Sub-Subtenant to use the building directory that Sub-Sublandlord is permitted to
use pursuant to the provisions of the Prime Sublease and the Prime Lease.

 

B.                                    Any signs which Sub-Subtenant may desire
to install in or on the Sub-Sublet Premises, shall be subject to the provisions
of the Prime Sublease and the Prime Lease and shall be furnished, maintained and
installed by Sub-Subtenant, at its sole cost and expense.

 

23.                               Prime Landlord’s and Prime Sublandlord’s
Consent; Binding Effect

 

A.                                    Upon execution hereof, this Sub-Sublease
shall be delivered to Prime Landlord and Prime Sublandlord for their consent.

 

B.                                    Notwithstanding anything to the contrary
contained in this Sub-Sublease, this Sub-Sublease shall not become effective
until both Sub-Sublandlord and Sub-Subtenant execute this Sub-Sublease and until
Prime Landlord’s and Prime Sublandlord’s consent to this Sub-Sublease is
obtained as provided above.

 

C.                                    Sub-Sublandlord agrees, promptly after the
execution of this Sub-Sublease by both parties, to make written request to Prime
Landlord, Prime Sublandlord and any other parties, now or hereafter having a
superior position to this Sub-Sublease, issue non-disturbance agreements in
favor of Sub-Subtenant (in form and substance reasonably satisfactory to
Sub-Subtenant) with respect to this Sub-Sublease.

 

21

--------------------------------------------------------------------------------


 

24.                               Nonliability for Prime Landlord’s or Prime
Sublandlord’s Failure to Consent; Disclaimer of Liability

 

In any instance where the consent of Prime Landlord or Prime Sublandlord is
required hereunder or under the Prime Sublease or the Prime Lease,
Sub-Sublandlord shall have no liability for any failure of Prime Landlord or
Prime Sublandlord to grant their respective consents for any reason whatsoever,
including whether or not Prime Landlord’s or Prime Sublandlord’s consent was
unreasonably withheld.  Except as otherwise expressly provided herein, in any
case where Prime Sublandlord reserves a right or disclaims any liability under
the Prime Sublease, said right or disclaimer shall inure to the benefit of
Sub-Sublandlord as well as to Prime Sublandlord, and any rights or disclaimers
inuring to Sub-Sublandlord as tenant under the Prime Sublease shall likewise
inure to the benefit of Sub-Subtenant.

 

25.                               Work Allowance

 

Sub-Subtenant shall be provided with a work allowance by the Sub-Sublandlord in
the amount of $36,082.00 ($2.00 per rentable square foot of the Premises).  The
Work Allowance shall be transferred by the Sub-Sublandlord to the Sub-Subtenant
in the form of a credit against the Fixed Rent first becoming due and payable
hereunder.

 

26.                               Miscellaneous

 

Sub-Sublandlord shall cooperate with Sub-Subtenant in connection with
Sub-Subtenant’s efforts to obtain any permissible benefits under any of the
lower Manhattan benefit plans now or hereafter existing (hereinafter referred to
as the “Lower Manhattan Benefits”) and Sub-Sublandlord shall join in the
execution and delivery of any applications, documents or other instruments
required in connection therewith so as to pass through to Sub-Subtenant any such
benefits allocable to the Sub-Sublet Premises.  Sub-Sublandlord further agrees
to take such

 

22

--------------------------------------------------------------------------------


 

steps and make such requests as are necessary to obtain the cooperation of Prime
Landlord and Prime Sublandlord in connection with Sub-Subtenant’s efforts to
obtain any of the Lower Manhattan Benefits.

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Sub-Sublease, together with the Rider attached hereto
as Exhibit F and made a part hereof, has been duly executed as of the date first
set forth above.

 

 

SUB-SUBLANDLORD:

 

 

 

FOLKSAMERICA REINSURANCE COMPANY,

 

 

 

By:

/s/ John H. Haley

 

 

Name: John H. Haley

 

 

Title: Senior Vice President and Assistant General Counsel

 

 

 

SUB-SUBTENANT:

 

 

 

ARCH INSURANCE COMPANY,

 

 

 

By:

/s/ Constantine Iordanou

 

 

Name: Constantine Iordanou

 

 

Title: President

 

 

 

Sub-Subtenant’s Employer Identification No.

 

 

 

43 0990710

 

24

--------------------------------------------------------------------------------


 


EXHIBIT A

 

Floor Plan

 

 

[Intentionally omitted]

 

--------------------------------------------------------------------------------


 


EXHIBIT B

 

Sub-Sublandlord’s Work

 

 

[Intentionally omitted]

 

--------------------------------------------------------------------------------


 


EXHIBIT C

 

Included Furniture

 

 

[Intentionally omitted]

 

--------------------------------------------------------------------------------


 


EXHIBIT D

 

Furniture Lease

 

 

[Intentionally omitted]

 

--------------------------------------------------------------------------------


 


EXHIBIT E

 

Prime Sublease

 

 

[Intentionally omitted]

 

--------------------------------------------------------------------------------


 

EXHIBIT F
RIDER TO SUB-SUBLEASE
BETWEEN
FOLKSAMERICA REINSURANCE COMPANY (“SUB-SUBLANDLORD”)
AND
ARCH INSURANCE COMPANY (“SUB-SUBTENANT”)

 

 

1.                                       Incorporation; Conflicts; Terms.  This
Rider (the “Rider”) is attached to and incorporated into the above-referenced
Sub-Sublease.  Notwithstanding anything to the contrary contained in the
Sub-Sublease, the provisions of this Rider shall apply to the Sub-Sublease, and
in the event of any conflicts or inconsistencies between the Sub-Sublease and
this Rider, this Rider shall control in each instance.  For purposes of
construing this Rider, the terms used herein shall have their counterpart
definitions or meanings used in the Sub-Sublease.

 

2.                                       Sub-Sublet Premises; Condition. 
Sub-Sublandlord hereby warrants and represents that, as of the date hereof, to
the best of Sub-Sublandlord’s knowledge, information and belief (a) all
mechanical equipment and utility, plumbing, HVAC and electrical systems serving
the Sub-Sublet Premises are in reasonably good working order and repair (and
Sub-Sublandlord hereby covenants not to knowingly do or fail to do anything to
render such equipment and systems inoperable or in disrepair); and (b)
Sub-Sublet Premises are in material compliance with all applicable local, state
and/or federal laws, statutes, ordinances and codes (collectively, the
“Applicable Laws”).

 

3.                                       Early Access.  Sub-Sublandlord agrees,
upon written request from Sub-Subtenant, to provide Sub-Subtenant and/or
Sub-Subtenant’s agents, contractors and subcontractors with access to the
Sub-Sublet Premises, prior to the Sub-Sublease Commencement Date, during normal
business hours as provided in the Sub-Sublease, to take measurements and/or
perform inspections, provided, however, that Sub-Subtenant hereby agrees to
indemnify Sub-Sublandlord for any damage to the Sub-Sublet Premises or its
contents caused by Sub-Subtenant and/or such parties, and such access shall be
conducted in a manner that does not unreasonably interfere with
Sub-Sublandlord’s business operations or reasonable security requirements.

 

4.                                       Indemnities.  Sub-Subtenant’s indemnity
of Sub-Sublandlord shall specifically exclude any losses, liabilities, claims,
damages or expenses arising from the negligence or misconduct of Sub-Sublandlord
or Sub-Sublandlord’s agents, employees, contractors or visitors or arising from
Sub-Sublandlord’s breach of its obligations or representations under the Prime
Sublease or the Sub-Sublease.  Sub-Sublandlord hereby agrees to indemnify,
defend and hold Subtenant harmless from and against any and all losses,
liabilities, claims, damages or expenses (including, without limitation,
reasonable attorneys’ fees and costs) arising in connection with the  negligence
or misconduct of Sub-Sublandlord or Sub-Sublandlord’s agents, employees,
contractors or visitors arising from or in connection with Sub-Sublandlord’s
breach of its obligations under the Prime Sublease or the Sub-Sublease.

 

1

--------------------------------------------------------------------------------


 

5.                                       No Offer.  The Sub-Sublease shall not
be deemed an offer, and shall not be binding on either party hereto unless and
until final Sub-Sublease counterparts are executed by and delivered to both of
such parties.

 

6.                                       Sublease.  Sub-Sublandlord hereby
warrants and represents that, to the best of its knowledge, information and
belief, (a) it holds the entire subleasehold interest to the Sub-Sublet Premises
pursuant to the Prime Sublease; (b) the Prime Sublease is in full force and
effect as of the date hereof; (c) that copies of the instrument(s) comprising
the Prime Sublease are attached to the Sub-Sublease as Exhibit E and represent
true and complete copies of the Prime Sublease in its entirety, and that the
Prime Sublease has not been further amended to modified; (d) that
Sub-Sublandlord shall not amend or modify the Prime Sublease in any manner which
adversely affects the Sub-Subtenant’s subleasehold estate hereunder; and(e)
that, as of the date hereof, there are no pending claims or disputes between
Sub-Sublandlord and Prime Sublandlord or Prime Landlord in connection with the
Prime Sublease, and, to the best of Sub-Sublandlord’s knowledge, none are
threatened.  Sub-Sublandlord hereby covenants that throughout the term,
Sub-Sublandlord shall timely perform its obligations under the Prime Sublease
and the Sub-Sublease, and shall not, by its actions or omissions, cause a
default or termination of the Prime Sublease which adversely affects
Sub-Subtenant’s subleasehold estate.

 

7.                                       Consents; Sub-Sublease Commencement
Date.  Notwithstanding anything to the contrary contained herein the
Sub-Sublease Commencement Date shall not occur until the date on which
Sub-Sublandlord and Sub-Subtenant receive executed and delivered written
consents from Prime Landlord and Prime Sublandlord (collectively, the
“Consents”) in form and substance reasonably satisfactory to both
Sub-Sublandlord and Sub-Subtenant.  In addition, the Sub-Sublease Commencement
Date shall not occur until Sub-Sublandlord shall deliver exclusive possession of
the Sub-Sublet Premises to Sub-Subtenant with all “Sub-Sublandlord’s Work” (as
hereinafter defined) completed.

 

8.                                       Sub-Sublet Premises Fit-Up;
Sub-Sublandlord’s Work.  For purposes hereof, “Sub-Sublandlord’s Work” shall
encompass those items set forth in Exhibit B, delivery of the Sub-Sublet
Premises vacant and broom-clean (except for the items set forth in Exhibit C),
all systems and structures in good order and repair.

 

9.                                       Compliance.  Sub-Subtenant’s legal
compliance obligations under the Sub-Sublease shall consist solely of complying
with those applicable laws, codes, statutes, ordinances, rules and regulations
relating to Sub-Subtenant’s business in the Sub-Sublet Premises (or to any
fit-up alterations made by Sub-Subtenant).

 

10.                                 Alterations.  Sub-Subtenant shall have the
right to perform minor cosmetic decorating and remodeling in the Sub-Sublet
Premises without obtaining Sub-Sublandlord’s prior written consent. 
Sub-Sublandlord agrees not to unreasonably withhold, condition or delay its
consent to any other alterations requested by Sub-Subtenant.

 

11.                                 Insurance.  Sub-Sublandlord and
Sub-Subtenant hereby waive all rights to recover against each other for any loss
or damage arising from any cost covered by any casualty insurance required under
the Sub-Sublease or the Prime Sublease, or otherwise actually carried

 

2

--------------------------------------------------------------------------------


 

by each of them.  Sub-Sublandlord and Sub-Subtenant will cause their respective
insurers to issue appropriate waiver of subrogation right endorsements to all
policies and insurance carried in connection with the Sub-Sublet Premises or the
contents of either of them. Sub-Sublandlord and Sub-Subtenant hereby agree to
look first to the proceeds of their respective insurance policies before
proceeding against each other in connection with any claim relating to any
matter covered by the Sub-Sublease.

 

12.                                 Access.  Sub-Subtenant shall have access and
use of the Sub-Sublet Premises twenty-four (24) hours per day, seven (7) days
per week, subject to the provisions of the Prime Sublease.  Any and all entry or
access rights of Sub-Sublandlord to the Sub-Sublet Premises , in each instance,
shall only be exercised upon reasonable advance notice of Sub-Subtenant (except
in cases of emergency when no such notice is required), in a manner consistent
with Sub-Subtenant’s reasonable security requirements, and in a manner which
does not unreasonably interfere with Sub-Subtenant’s business operations.

 

13.                                 Quiet Enjoyment.  Sub-Sublandlord hereby
covenants that as long as Sub-Subtenant is not in default under the
Sub-Sublease, Sub-Subtenant shall quietly have, hold and enjoy the Sub-Sublet
Premises.

 

14.                                 Environmental.  Sub-Sublandlord hereby
warrants and represents that is has no knowledge of any materials or substances
(collectively, “Hazardous Materials”) in or about the Sub-Sublet Premises, the
Building or the underlying Land, which are environmentally hazardous or harmful,
or which violate any applicable federal, state or local laws, codes, statutes,
ordinances, guidelines, rules and regulations (collectively, “Environmental
Laws”).  Said Hazardous Materials include, without limitation, asbestos, radon,
PCB’s or petroleum products.  Sub-Subtenant shall have not liability whatsoever
in connection with any and all Hazardous Materials not deposited or created by
Sub-Subtenant.

 

15.                                 Sub-Sublandlord’s Rights.  Sub-Sublandlord
hereby warrants and represents that it has the full right, power and authority
to lease the Sub-Sublet Premises to Sub-Subtenant as provided in the
Sub-Sublease.

 

16.                                 Attorneys’ Fees.  In the event
Sub-Sublandlord and Sub-Subtenant engage in any litigation regarding any subject
matter relating to the Sub-Sublease, the unsuccessful litigant shall pay the
successful litigant all reasonable costs and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by the successful
litigant in connection with such litigation.

 

17.                                 Surrender.  Sub-Subtenant’s surrender
obligations under the Sub-Sublease shall consist solely of returning the
Sub-Sublet Premises to Sub-Sublandlord vacant and in reasonably good order and
repair, reasonable wear and tear, damage by casualty, and Sub-Sublandlord’s
obligations, excepted.  Sub-Subtenant shall have no obligation to remove or pay
for the removal of the initial fit-up of the Sub-Sublet Premises, or any
subsequent alterations which Sub-Sublandlord has approved during the Term. 
Nothing in the Sub-Sublease shall preclude Sub-Subtenant from removing its trade
fixtures, personal property or business equipment from the

 

3

--------------------------------------------------------------------------------


 

Sub-Sublet Premises, provided Sub-Subtenant reasonably repairs any portions of
the Sub-Sublet Premises affected by such removal.

 

18.                                 No Assumption.  Except as specifically
provided in this Sub-Sublease, Sub-Subtenant is not assuming Sub-Sublandlord’s
monetary or other obligations under the Prime Sublease, nor any liabilities
attributable to Sub-Sublandlord’s negligence, actions, omission, misconduct or
breaches of the Prime Sublease.

 

19.                                 Cooperation.  Sub-Sublandlord hereby
covenants that, upon notice from Sub-Subtenant, Sub-Sublandlord shall promptly
and diligently and in good faith assist Sub-Subtenant in obtaining (a) the
performance of Prime Sublandlord’s obligations under the Prime Sublease; and (b)
the consent by either Prime Sublandlord or Prime Landlord to any approval or
consent reasonably requested by Sub-Subtenant.  In addition, Sub-Sublandlord
hereby covenants to cooperate in good faith with Sub-Subtenant in the
performance of any fit-up of the Sub-Sublet Premises to avoid any delays or
interference in connection with said work.

 

20.                                 Miscellaneous Rights.  Any and all rent
abatement and leasehold termination rights granted to Sub-Sublandlord under the
Prime Sublease shall likewise apply to Sub-Subtenant under the Sub-Sublease,
said rights to include, without limitation, any such rights to Sub-Sublandlord
for casualty losses and/or condemnation under the Prime Sublease.

 

21.                                 Sub-Sublandlord shall use reasonable efforts
to cooperate with Sub-Subtenant in (i) obtaining for Sub-Subtenant: (a)
additional services requested by Sub-Subtenant under the Prime Sublease and/or
the Prime Lease (as incorporated in this Sub-Sublease) and this Sub-Sublease;
(b) any benefit to Sub-Sublandlord relating to the Sub-Sublet Premises under the
Prime Sublease or Prime Lease that would directly benefit Sub-Subtenant,
including without limitation any dispute rights regarding operating expenses,
real estate taxes, other escalations, or electricity payments as set forth in
the Prime Lease; and (ii) delivering any notice to Prime Sublandlord or Prime
Landlord as required by any provision of the Prime Sublease or Prime Lease, as
incorporated into this Sub-Sublease, including, without limitation, promptly
forwarding any request made by Sub-Subtenant to Prime Sublandlord or Prime
Landlord for services, or consent or approval, and providing Prime Sublandlord
or Prime Landlord with all information required (or that Prime Sublandlord or
Prime Landlord may reasonably request) regarding any such request.  If Prime
Sublandlord or Prime Landlord consents to any mater that requires Prime
Sublandlord or Prime Landlord’s consent under the Prime Sublease or Prime Lease,
then Sub-Sublandlord shall automatically be deemed to have given such consent
under this Sub-Sublease.

 

4
